VALLIANT, J.
(dissenting). — The Constitution of the United States ordains that “full faith and credit shall be given in each State to the public acts, records and judicial proceedings of every other State.” But that clause of the Constitution as interpreted by the Supreme Court of the United States does not mean that all judgments in other States must be given the same effect which they may have by law in the State where rendered. It is absolutely essential in order to give to a judgment in personam effect outside of the State in which it was rendered that the court which rendered it should have had jurisdiction of the person of the defendant.
In D’Arcy v. Ketchum, 52 U. S. (11 How.) 165, a judgment rendered in New York was sued on in Louisiana; a statute of New York provided that where joint debtors were sued and process was served on one, judgment, if plaintiff prevailed, might go against all, and the New York courts had held such judgments valid; in that case a partner in a New York firm lived in New Orleans; the firm was sued in New York and the partner there served with process and judgment was rendered against both. When the New Orleans man was sued on the judgment in Louisiana the trial court held that the judgment, being valid in New York, where rendered, full faith and credit must be given to it everywhere, and rendered judgment accordingly. But the Supreme Court of the United States reversed the judgment. The theory, I presume, on which the New York statute proceeded was that it extended the implied agreement which exists among partners to make each the agent for all in firm matters to making each the agent for all to accept service of a writ. A statutory provision of that kind might be obligatory in the State of its enactment, and a court might on such service render a judgment against a non-resident that would be valid in the State were rendered, but *562if so it would have no extra-territorial effect.
A statute of Oregon was to the effect that if personal service of process could not be had on a man, and he had property within the State, publication might be had and on that notice the court could proceed to hear and render a judgment against him, the statute not requiring first the seizure by attachment of the property.
In considering a case under that statute the Supreme Court of the United States, said: “Attempts have been made to enforce such judgments in States other than those in which they were rendered, under the provision of the Constitution requiring that 'full faith and credit shall be given in each State to the public acts, records and judicial proceedings of every other Stateand the act of Congress providing the mode of authenticating such acts.....In the earlier cases it was supposed that the act gave to all judgments the same effect in other States which they had by law in the State where rendered. But this view was afterwards qualified so as to make the act applicable only when the court rendering the judgment had jurisdiction of the parties and of the subject-matter, and not to preclude an inquiry into the jurisdiction of the court in which the judgment was rendered, or the right of the State itself to exercise authority over the person or the subject-matter.”
Further down in the same opinion it is said :
“To prevent any misapplication of the views expressed in this opinion, it is proper to observe that we do not mean to assert, by anything we have said, that a State may not authorize proceedings to determine the status of one of its own citizens towards a non-resident, which would be binding within the State, • though made without service of process or personal notice to the non-resident. The jurisdiction which every State possesses to determine the civil status and capacities of all its *563inhabitants involves authority to prescribe the conditions on which proceedings affecting them may be commenced and carried on within its territory.” [Pennoyer v. Neff, 95 U. S. 714, L. C. 729, 734.]
Tims it is demonstrated by the highest expounder of the Constitution of the United States that a judgment may be valid in the State where it is rendered yet not required by the Federal law to be accorded full faith and credit by another State. If the court in the sister State did not have actual service of process, or if the defendant did not in reality enter his appearance, the United States Constitution does not force ns to recognize a judgment rendered on constructive service or on a fictitious entry of appearance.
The question in the case at bar is, did the court in Ohio have jurisdiction of the person of the defendant when it rendered judgment against him ? He was at the time a resident of Missouri, and was not in Ohio while the suit wás pending. Put some years before when he was in Ohio, he executed the note sued on and included in it what purported to be an authorization 'to any attorney at law to appear in any eonrt in the United States, waive process, enter appearance and confess judgment on the note against him. Under that authorization some one, said to be an attorney at law, did essay to enter the defendant’s appearance, waive process and confess judgment. That character of proceeding is said to be valid in Ohio, and I will assume that it is, and that the judgment is valid in that State. Suppose there had been no such authorization in the note and an attorney at law without any authority from defendant whatever, had entered his appearance and suffered the judgment to go. That would be a valid judgment in the State where rendered, to the extent at least, that it could not be avoided collaterally. Put the decisions above cited are authority for saying that if that judgment should be sued on here, *564the defendant may’ void it by a plea showing that the court had no jurisdiction of his person. Now the supposed case differs from the case at bar only in this, that in that case there was no semblance of authority to the pragmatical attorney, while here there is claimed to be authority. But if what is here claimed, as authority is no authority, then there is no difference between the cases.
That so-called authorization would certainly not be recognized as valid under the laws of this State, not because we do not recognize the right of a man to appoint an attorney in the regular way to enter his appearance in a suit in court, even for the purpose of suffering judgment to go against him, but because it is against the policy of our law to permit a man when entering into an obligation, to bargain away his right to be heard in court, should a question ever arise between him and his adversary in relation to it. A man who has signed a paper of that hind, if it is valid, is completely at the mercy of the bolder, whatever the merits of the case may be; because the holder may go to any forum in the United States and select any attorney whom he chooses and have judgment entered against the maker, who does not know that he is being sued. And this judgment creditor comes to the State in which the judgment debtor resides and asks the courts of such State to say that “full faith and credit” must be given to the judgment of that sister State.
But it is said that as this contract was good in the State where it was made, it is therefore valid everywhere. That is not a rule of universal application. In the case last cited the Supreme Court of the United States said: “The several States are of equal dignity and authority, and the independence of one implies the exclusion of power from all others. And so it is laid down by jurists, as an elementary principle, that the laws of one State have no operation outside of its ter*565ritory, except so far as is allowed by comity.” That comity never admits the validity of an act done in another State by authority of the law there if it contravenes the policy of the law here. In Missouri a man’s right to be heard in court is inalienable and a contract like the one in question is not only not authorized, but contrary to our policy. The pretended appearance that is entered under such authority is not real but fictitious, we are not forced to recognize it, and would do violence to our judicial policy if we did so.
In an early case, Randolph v. Keiler, 21 Mo. 557, this court seems to have felt constrained to give “full faith and credit” to a judgment rendered in New Jersey on such an obligation. But the court was, even then, divided, Judge Scott rendering a dissenting opinion. The Constitution of the United States, however, in this particular, has had much enlightened interpretation since then and as said by the United States Supreme Court in the Pennoyer case, above cited, the earlier decisions have been qualified.
Eor these reasons I am of the opinion that the judgment of the circuit court was for the right party and should be affirmed.
Robinson, J., concurs in the foregoing views.